REVERSE the order granting the motion to dismiss AND
                REMAND this matter to the district court for further proceedings
                consistent with this order.




                                                                                    ,J.
                                                             Hardesty



                                                             Douglas



                CHERRY, J., concurring:
                            For the reasons stated in the SFR Investments Pool 1, LLC v.
                U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent Deutsche Bank lost its lien priority by virtue of the
                homeowners association's nonjudicial foreclosure sale. I recognize,
                however, that SFR Investments is now the controlling law and, thusly,
                concur in the disposition of this appeal.


                                                                                     J.




                cc:   Hon. Michael Villani, District Judge
                      Law Offices of Michael F. Bohn, Ltd.
                      Akerman LLP/Las Vegas
                      Kravitz, Schnitzer & Johnson, Chtd.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A